Citation Nr: 1453563	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  05-00 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a compensable rating for status post left inguinal hernia repair.

2.  Entitlement to an initial compensable rating for surgical scar residual to hernia repair, prior to April 3, 2012, and in excess of 10 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to December 1984.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA), Regional Office (RO), which granted service connection for a surgical scar residual of hernia repair, with a noncompensable rating, effective November 20, 2003, and continued a noncompensable rating for residuals of left inguinal hernia repair.  An interim October 2012 rating decision assigned a 10 percent rating for surgical scar from April 3, 2012.  The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an increased rating in excess of 10 percent for surgical scar remains in appellate status.

Here, the Veteran expressly stated that an earlier effective date for the 10 percent rating for a surgical scar should be assigned, and this was developed as a separate issue.  As discussed below, however, the rating for the entire appeal, including whether a rating in excess of 10 percent is warranted prior to April 3, 2012, is already on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, the matter of the appropriate rating for the surgical scar, throughout the appeal period, has been recharacterized as the single issue listed on the first page of this decision.

The Veteran was scheduled for a Board hearing in November 2011, but did not appear; the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).  These matters were previously before the Board in March 2012, July 2013, and April 2014, when they were remanded by another Veterans Law Judge for additional development.  The matters have now been returned to the Board and reassigned to the undersigned for the purpose of this decision.  

The Board notes that additional VA treatment records have been added to the record since the last adjudication by the AOJ.  In October 2014, the Veteran provided, through his representative, a waiver of initial AOJ consideration of this evidence.  See 38 C.F.R. § 20.1304.

FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's status post left inguinal hernia repair has been manifested by no more than a painful scar, for which he has been separately rated.  

2.  Prior to April 3, 2012, the Veteran had a single, 2-centimeter, well-healed left inguinal hernia repair scar that was neither painful nor unstable and did not cause limitation of movement.

3.  From April 3, 2012, the Veteran had a single, 6-centimeter, well-healed, superficial left inguinal hernia repair scar that was painful, but neither unstable nor restrictive of movement.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left inguinal hernia repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114 Diagnostic Code 7338.

2.  Prior to April 3, 2012, the criteria for an initial compensable rating for left inguinal hernia repair scar were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118 Diagnostic Code 7801-7805 (2014); 38 C.F.R. § 4.118, Diagnostic Code 7801-7805 (2008).

3.  From April 3, 2012, the criteria for a rating in excess of 10 percent for left inguinal hernia repair scare have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7804 (2014); 38 C.F.R. § 4.118, Diagnostic Code 7801-7805 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

In a claim for an increased rating (residuals of left inguinal hernia repair), the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  With respect to the claim for an increased initial rating (scar), Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The RO provided the Veteran with initial notice in June 2003, provided a separate notice in compliance with Vazquez-Flores in September 2008, and provided additional notice in March 2012.  Therefore, no additional discussion of the duty to notify is required.  It is not alleged that notice in this case was less than adequate.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has obtained service and VA treatment records.  (See April 2006 VCAA response and February 2009 report of contact, both noting only VA treatment.)  The Veteran was afforded VA examinations in May 2002, September 2003, January 2004, August 2007, and April 2012.  The Board finds that these examinations are adequate for rating purposes, as the examiner expressed familiarity with pertinent medical history, and conducted thorough medical examinations, noting all findings necessary for consideration of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  Pursuant to the Board's prior remands, an additional VA examination was conducted in April 2012 and updated treatment records obtained (or their unavailability documented for the record.)  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.

With respect to the Board's prior remand instructions that the AOJ specifically reference the August 2007 VA examination in its supplemental statements of the case, in accordance with 38 C.F.R. §§ 19.31, 19.37, the Board acknowledges that the record does not indicate compliance with that instruction.  However, in a November 29, 2013, written correspondence (email), the Veteran expressly referenced the August 2007 VA examination and stated that he wanted his appeal considered and decided by the Board, not remanded for initial AOJ consideration.  He is permitted, under the regulatory framework, to waive such initial AOJ consideration.  38 C.F.R. § 20.1304 (c).  Thus, the Board finds that its prior remand instructions have been satisfied.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Inguinal hernias are evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7338.  A hernia that is small, reducible, or without true hernia protrusion or one that is not operated, but remediable are both rated as noncompensable.  A 10 percent rating is warranted if the hernia is postoperative and recurrent, readily reducible, and well supported by truss or belt.  A 30 percent rating is warranted if the hernia is small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  A 60 percent rating is warranted if the hernia is large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  

Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Code 7800 contemplates scars of the head, face or neck and therefore does not apply in this case.  38 C.F.R. § 4.118.  The version of the regulations prior to the 2008 revisions provided that Code 7801 contemplates scars that are deep (associated with underlying soft tissue damage) or cause limited motion.  Code 7802 contemplates scars that are superficial (i.e., not associated with underlying soft tissue damage).  Code 7803 contemplates scars that are superficial and unstable.  A maximum 10 percent rating is assigned for a superficial scar.  Code 7804 contemplates scars that are superficial and painful.  Code 7805 provides that any other scars should be rated on limitation of function of the affected part.  38 C.F.R. § 4.118 (2008).  

While the Veteran's claim was pending, new rating criteria for evaluating skin disabilities became effective on October 23, 2008.  See 73 Fed. Reg. 54712 (September 23, 2008).  These regulations apply only to claims filed on or after October 23, 2008, or if the veteran request review under the revised rating criteria.  The Veteran's claim for benefits was received by VA prior to that date.  Although he did not explicitly request review under the revised diagnostic criteria, he did request a review of his disability rating when he appealed the denial of a claim for increase.  The Board has an independent obligation to consider all "potentially applicable" provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes benefits.  Schafrath v. Derwinski, 1 Vet. App. 589(1991); Bradley v. Peake, 22 Vet. App. 280 (2008).  These regulations were considered by the RO.  See June 2014 supplemental statement of the case.  Thus, the Board has considered the revised criteria.  

The revised DC 7805 provides that any disabling effects not considered in a rating provided under DCs 7800-7804 are to be considered under an appropriate diagnostic code.

The revised version of DC 7804 provides that one or two painful or unstable scars warrant a 10 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and five or more scars that are unstable or painful warrant a 30 percent rating.

The revised Diagnostic Code 7801 provides that scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  The revised Diagnostic Code 7802 provides a 10 percent rating for scars other than of the head, face, or neck that are superficial and nonlinear covering an area or areas of 144 square inches (929 square centimeters) or greater. 38 C.F.R. § 4.118, Diagnostic Code 7801-7802.

As shown, no higher rating is warranted in this case with consideration of the new criteria at any time since the effective date of the amendments.  Consequently, discussion of retroactivity principles is unnecessary.

In his initial March 2002 claim for service connection for left inguinal hernia repair, the Veteran did not report any particular symptomatology associated with the claimed disability.   

A comprehensive physical examination was conducted in March 2001 in conjunction with the Veteran's admission to an outpatient treatment program.  He reported a prior history of surgical hernia repair, but did not report any current residuals.  He denied that he was experiencing any chronic or acute pain.  

Another comprehensive physical examination was conducted in March 2002 in conjunction with the Veteran's admission to a VA inpatient treatment program.  He specifically denied that he was experiencing any pain or impotence at that time.  His abdomen was soft, with no tenderness or other disability noted, and he had full range of motion without limitation.  There were no lumps or masses observed, and he was negative for any gastrointestinal or genitourinary symptoms.  His skin was within normal limits.  A prior left hernia repair was reported, with no residuals noted.  Regular exercise was encouraged.  

On May 2002 VA examination, no hernias were detected.  A prior left hernia repair was noted, but no associated symptomatology was described.  Erectile dysfunction and urinary frequency were also noted, but attributed to other factors (prescription medication for a non-service-connected disability and fluid retention).  Based on that examination, a June 2002 rating decision granted service-connection for status post hernia repair and assigned a noncompensable rating.

In July 2002, the Veteran reported left lower quadrant pain.  The impression at that time was of left inguinal hernia, and he was referred to general surgery for further assessment.  On general surgery consultation in September 2002, the physician noted that the pain was worse with certain movements, but was "NOT exacerbated by lifting heavy weights" (emphasis in the original).  A history of left inguinal repair was noted, but on physical examination, there was no evidence of recurrent hernia.  The impression was of a possible pulled muscle, and the Veteran was to seek further treatment if there acute pain or bulges in the area; there is no evidence that the Veteran sought further treatment.  

The Veteran filed a second claim for hernia in May 2003, which was interpreted as a request for an increase in the rating assigned for his service-connected status post left inguinal hernia repair.  No new evidence regarding the current condition of the service-connected disability was provided at that time. 

On August 2003 comprehensive physical examination associated with an admission to a VA inpatient treatment program, the Veteran reported chronic pain and stiffness in his knees, impotence, and urinary frequency, but there were no swollen or enlarged inguinal nodes, no lumps or masses, his abdomen was normal, and there was no inguinal canal hernia and no scars were noted.  A separate admission note indicates a prior left inguinal hernia repair, but no current symptoms related to such repair were documented.  On additional evaluation several days later, in September 2003, the Veteran reported a number of current disabilities, including diabetes, hypertension, blurred vision, and bilateral knee arthritis; no symptoms related to his service-connected status post hernia repair were noted.  

On September 2003 VA examination, the Veteran reported a "pulling sensation" in his left groin, particularly noticeable when walking too fast.  He stated that he could not lift heavy items and that it occasionally bothers him while he is sitting.  On physical examination, there was no obvious lump or bulging and no evidence of hernia.  The examiner noted the presence of a 2 centimeter, well-healed scar associated with the service-connected hernia repair. 

On January 2004 VA examination, no hernias were detected.  The examiner noted the Veteran's report of erectile dysfunction since the hernia repair during active service and his belief that the resulting scar affects his sexual functioning.  The examiner concluded that any connection between the Veteran's sexual functioning and his hernia repair was unclear.  

In a March 2004 rating decision, the Veteran was awarded service-connection, with a noncompensable rating, for the scar associated with his service-connected left inguinal hernia repair. 

A June 2004 VA treatment record associated with an admission to an inpatient treatment program notes the Veteran's statement that he lied about his psychiatric symptoms (i.e., stated that he was suicidal) in order to receive inpatient treatment services.  On physical assessment during that inpatient admission, there were no lumps or masses, no gastrointestinal complaints, no genitourinary complaints, and a normal abdomen.  During treatment, a treatment provider noted that he walked frequently and without limitation of mobility.  No hernia residuals were noted during that admission.  

A December 2004 VA treatment record notes a history of left inguinal hernia repair and chronic erectile dysfunction.  On physical examination, the Veteran's abdomen, extremities, and genitalia were normal.  The assessment included erectile dysfunction, but was negative for any residuals of hernia repair.  

On July 2005 assessment for participation in a wellness program, with the goal of increasing physical activity to lose weight, the Veteran had no gait impairment and was able to squat without pain or difficulty.  He reported pain in a lower leg joint, but no complaints associated with hernia repair or a resulting scar.  He was cleared for participation in the program.  

On physical examination at admission to VA inpatient treatment in July 2005, no hernias or abnormal masses were noted and the Veteran reported no sexual problems.  During inpatient treatment in July, August, and September 2005, the Veteran sought pain relief for shoulder pain, headaches, and toothache.  During physical therapy, he regularly used bikes and weights "with good tolerance."  (See, e.g., August 12, 2005, VA treatment record.)  Full range of motion was noted.  (See July 21, 2005, VA treatment record.)  There is no indication of complaints related to hernia/scar during this inpatient admission.  On August and September 2005 physical examinations, the scar from the prior hernia repair was noted, but there were no current hernias.  On December 2005 discharge, no medical complications were noted.

During VA inpatient treatment in March, April, and May 2006, the Veteran sought treatment for pain associated with dental issues, a persistent cough, back pain, neck pain, finger pain, and complaints of generalized pain.  His reported physical leisure activities included basketball and lifting weights.  A history of left inguinal hernia repair was noted, as was the resulting scar; no current complaints related to either condition were documented.  On March 14, 2006, the Veteran reported that he was physically able to work without restriction.  

The Veteran submitted statements in June 2006 asserting that his scar was painful and that he had conducted research demonstrating that inguinal hernia repair operations cause erectile dysfunction.  He stated that he had chronic stomach problems related to pain medications taken for his hernia repair scar.  

In August 2006, the Veteran sought treatment for persistent pain on the left side that occurred while playing basketball.  There was mild tenderness in the groin, but no apparent hernia.  He was proscribed an antifungal ointment to use in his groin area.  A week later, he reported that the groin pain was improving.  

On October 2006 physical examination in association with admission to a work rehabilitation program, the Veteran complained of chronic headaches for the past seven or eight years, relieved with pain medication, tinnitus, hearing loss, skin conditions, vision problems, and itching.  He did not meet the diagnostic score for erectile dysfunction.  He was able to lift over 30 pounds (the maximum assessment), was able to stand for long periods of time (the maximum assessment), and had no gym restrictions.  

On January 2007 discharge from inpatient treatment, the Veteran had no restrictions on physical activity and no residuals from hernia or scars noted on physical examination.  

On August 2007 VA examination, the Veteran complained of intermittent heartburn, stomach swelling, diarrhea, and constipation.  He reported being unable to lift anything heavier than a bag and that he was unable to run due to a pulling sensation in his left groin.  He reported erectile dysfunction, frequent gas, and increasing left lower quadrant abdominal pain that occurs when it is cold, he does a lot of walking, or he lifts weights.  On physical examination, there was no recurrent hernia.  There was a raised 2 centimeter, well-healed scar that was smooth with no keloid formation, no restriction on range of movement, and no adherence to underlying structures.  The examiner opined that the stomach complaints were unrelated to the hernia condition, as there was no hernia present.  In a November 2007 addendum, the examiner clarified that the Veteran's erectile dysfunction was unrelated to hernia repair surgery, as it such surgery was, in fact, a treatment for, and not a well-known cause of, erectile dysfunction.  

The Veteran participated in VA inpatient treatment from November 2007 through June 2008.  On admission, he denied vomiting, heartburn, and epigastric pain, there were no inguinal nodes, and his abdomen was normal.  There was no inguinal canal hernia.  He reported that he was able to work without physical restriction.  During his inpatient treatment, he did not report any symptoms related to his hernia or hernia repair scar.  

On January 2009 release from inpatient treatment, the Veteran's discharge assessment notes treatment for obesity, tinnitus, vision problems, and headaches, as well as referrals for dental, dermatological, urological, and ophthalmological assessment.  No complaints related to hernia or hernia repair scar were noted. 

In March 2009, the Veteran received a VA physical examination.  At that time, he denied any abdominal pain and his abdomen was normal without masses. 

On March 2009 VA psychiatric examination, the examiner opined that, based on the inconsistent history provided, as well as the documented medical history, the Veteran was an unreliable historian and noted that the nature of the Veteran's claims changed over time "in an attempt to gain service connection."  The Veteran reported during the examination that he plays basketball and that his physical complaints included tinnitus, left eye blindness, and high blood pressure; he did not report any physical complaints related to his hernia repair or related scar.

On admission to VA inpatient treatment in March 2012, the Veteran denied vomiting, epigastric pain, and heartburn.  On physical examination, there were no inguinal nodes and his abdomen was normal.  He denied that pain was a problem and reported no concerns regarding sexual functioning.  He reported that one of his recreational interests was working out and that he had no mobility impairment.  During March and April 2012, he received pain medication for dental pain, chronic lower back pain, and frequent headaches; no pain associated with his hernia or scar was reported.  He participated in a wellness program, which included activities such as weight training and moderate stationary bike use.  (See, e.g., March 30 and April 3, 2012, treatment notes.)  On April 2012 discharge, the Veteran reported that he felt no pain and no skin issues were noted.  

On April 2012 VA examination, the examiner noted the Veteran's complaints of a painful scar since his in-service hernia repair surgery, throbbing lower left quadrant abdominal pain over the past 2-3 years, and an inability to lift heavy objects without pain.  The examiner assessed the hernia repair surgery scar as linear, 6 centimeters in length, and painful, but not unstable.  The scar did not result in limitation of function, and there were no other pertinent findings (such as nerve damage).  There was no impact to the Veteran's ability to work.  The scar was described as well-healed, without complication, superficial, stable, not adherent to underlying structures, and slightly tender.  The examiner noted that the Veteran's "subjective complaints are disproportionate to objective findings."  With respect to the hernia itself, the examiner noted that there was no swelling in the left groin and no recurrence of the hernia.  

Based on the April 2012 VA examiner's finding that the hernia repair scar was tender, the Veteran was awarded a 10 percent rating for that disability in an October 2012 rating decision, effective the date of the April 2012 VA examination.  In a February 2013 statement, the Veteran asserted that he was entitled to a compensable evaluation for his scar prior to that date, due to symptoms of pain and inability to lift weights dating back to November 2003.  [The Veteran also asserted a claim of clear and unmistakable error with respect to the October 2012 rating decision.  That claim was denied in a May 2013 rating decision and is not presently on appeal.]

The Veteran received additional VA inpatient treatment in June 2012, October 2012, November 2012, and May through June 2013.  On physical examination during these treatment periods, his prior hernia repair was noted, but he had no current abnormal masses or hernias and denied any gastrointestinal complaints.  His physical complaints during these periods of treatment included tinnitus, hypertension, folliculitis, vision problems, neck pain, bilateral leg/knee pain, headaches, erectile dysfunction, and vitamin D deficiency, but there were no complaints or treatment related to his hernia repair and scar.  

On December 2013 VA general physical examination, no symptoms related to hernia or scar were reported.  

The Veteran received additional VA inpatient treatment from February to April 2014.  On admission, he had no gastrointestinal or urogenital complaints (although there is an indication of medication for stomach acid and indigestion), no hernias or abnormal masses, and his abdomen was normal.  His physical complaints during this treatment included dental issues, tension headaches, visual impairment, tinnitus, hypertension, chronic knee pain, and a skin condition (rash).  There was no documented complaint or treatment related to his hernia repair and scar during this admission.  During his inpatient program, he participated in regular exercise, including the use of weights.  (See, e.g., April 4, 2014, recreational therapy note.)  

As noted above, a compensable rating for inguinal hernia under Diagnostic Code 7338 requires, at a minimum, that a postoperative hernia be recurrent.  There is no competent medical evidence in the record that he has a recurrent hernia.  The Board acknowledges that the record includes two instances where the Veteran received treatment for groin pain, one of which (July 2002) was initially believed to be an inguinal hernia.  However, in both cases the Veteran was physically evaluated and found not to have a hernia.  (See September 2002 VA treatment record, noting probable pulled muscle, and August 2006 VA treatment record, noting prescription of antifungal cream.)  In addition, the Veteran has had five VA examinations between May 2002 and April 2012, each of which found no recurrence of hernia, as well as numerous physical examinations associated with inpatient treatment, all of which are negative for hernia.  As these examinations were based on physical examination of the Veteran, consideration of his reported symptomatology, and (in the case of VA compensation and pension examinations) review of the record, the Board finds that they are probative evidence against the finding of recurrent hernia.

The Board acknowledges the Veteran's lay statements that he has groin pain that prevents from lifting heavy objects and engaging in physical activity and that the pain bothers him while he is sitting.  Although he is competent to report symptoms capable of lay observation, such as pain, see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), his assertions are contradicted by the medical and other lay evidence of record.  For example, although he stated during VA compensation and pension examinations that he could not lift anything heavy and had trouble walking without pain, his VA inpatient treatment records note his regular participation in physical activities, to specifically include lifting weights, riding an exercise bike, and playing basketball.  His physical examinations do not document any restrictions on his range of motion, and regular exercise has been consistently encouraged as part of his treatment program.  In addition, when seeking other services, such as permission to participate in a wellness/exercise program (July 2005) and occupational rehabilitation (October 2006), he was cleared for participation without any noted restriction (July 2005) and was cleared to lift the maximum amount of weight (October 2006).  

The Board further notes that, during inpatient treatment, the Veteran regularly complained of/sought treatment for pain related to headaches, orthopedic complaints (head, back, and knees), and dental issues.  However, there is no documentation that the Veteran complained of groin pain other than during VA compensation and pension examinations and on the two occasions, discussed earlier, when hernia recurrence was ruled out on physical examination.  While the Board may not deny a claim based solely on the lack of contemporaneous medical records, it is a factor that the Board may weigh and consider when assessing lay testimony.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Additionally, the Board notes that the Veteran has admitted lying about his symptoms to receive treatment, (see June 2004 VA treatment record, noting that the Veteran falsely reported that he was suicidal to obtain inpatient treatment), and that a VA psychiatric examiner, who considered the Veteran's file as a whole, observed that the Veteran was an unreliable historian and has a history of altering his claims in pursuit of compensation.  Furthermore, the April 2012 VA examiner, who provided the first medical documentation that the service-connected scar was tender (i.e., painful), observed that the Veteran's reported subjective complaints were not consistent with the objective evidence.

Thus, when considering the record as a whole, the Board finds that the Veteran's lay assertions are contradicted by the medical record/other lay assertions, not supported by competent medical evidence, and made in connection with his claim for compensation, which the Board finds to be self-serving.  See Pond v. West, 12 Vet. App. 341 (1991) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  Consequently, they are not credible, not entitled to any probative weight, and do not support his claim for a compensable rating for his service-connected status post left inguinal hernia repair.

The Board has considered the Veteran's claims of additional symptomatology related to his left inguinal hernia repair.  To the extent that the Veteran alleges he has erectile dysfunction secondary to his hernia repair, the Board notes that a separate claim for such disability was denied in a March 2008 rating decision and is not presently on appeal.  Likewise, a claim for a urinary condition was denied in an October 2007 rating decision and is not on appeal.  The Board has also considered the possibility of referring a claim for service connection for gastrointestinal disability, based on the Veteran's assertion that such disability is secondary to pain medication taken for his hernia.  However, as there has been no medical evidence of hernia recurrence, and the medical and other lay evidence contradicts the Veteran's assertion that the pain medication is taken for his hernia (or any other service-connected disability), the Board finds that referral of such a claim is not warranted at this time.

In summary, the Board finds that the competent and credible evidence of record is against the Veteran's claim for a compensable rating for residuals of status post left inguinal hernia repair.  In light of the foregoing, the preponderance of the evidence is against the claim, and, therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As regards the rating for the Veteran's service-connected scar, the Board notes that there is no evidence that the scar is unstable, deep, nonlinear, causes limitation of motion or other limitation of function (aside from pain first noted in the medical record in the April 3, 2012 examination report) and/or covers an area that supports a higher rating at any time during the appeal under either the old or amended Diagnostic Codes for rating skin disabilities.  [The amended criteria have been considered only since the effective date of those amendments in 2008].  Furthermore, there is no evidence that there is more than one scar.  Consequently, a compensable rating is not warranted prior to April 3, 2012, and a rating in excess of 10 percent is not warranted from April 3, 2012.

With respect to whether the Veteran is entitled to a compensable rating for his scar prior to April 3, 2012, the Board is cognizant of his lay assertions that his scar has been painful since service and that it impedes his movement.  However, as noted above, the Board finds that such assertions are contradicted by the medical and other evidence of record, are not credible, and do not support his claim.  There is no medical evidence that the scar was painful prior to April 3, 2012, and thus no competent, credible basis for a compensable rating prior to that date.  Consequently, the preponderance of the evidence is against the claim, and, therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  The Veteran's subjective complaints are not credible, and his medically observed symptoms (no recurrent hernia and a single, stable, linear, superficial scar that was, prior to April 3, 2012, 2 centimeters long and not painful and, as of April 3, 2012, 6 centimeters long and tender) are encompassed by the schedular criteria.  Also, there is no evidence of hospitalizations or marked interference with employment as a result of his status post left inguinal hernia repair or the related scar.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Furthermore, the evidence of record does not reflect, nor does the Veteran contend, that during the period under consideration in this appeal the Veteran was unemployed due to his service-connected disabilities.  Rather, the evidence is that periods of unemployment were due to non-service-connected substance abuse and psychiatric disability.  The most recent evidence of record, from the Veteran's February through April 2014 inpatient treatment, is that the Veteran is currently employed (although on unpaid leave related to inpatient treatment for substance abuse.)  As the record fails to reflect that the Veteran was unemployed during the appeal period due to his service-connected disabilities, consideration of his eligibility for a total disability rating based on individual unemployability is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

Entitlement to a compensable rating for status post left inguinal hernia repair is denied.

Entitlement to an initial compensable rating for surgical scar residual to hernia repair, prior to April 3, 2012, and in excess of 10 percent from that date is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


